[exhibit10210262019001.jpg]
Exhibit 10.2 EXECUTION VERSION (PDC Funding II LLC) TWELFTH AMENDMENT TO THE
AMENDED AND RESTATED CONTRACT PURCHASE AGREEMENT This TWELFTH AMENDMENT TO THE
AMENDED AND RESTATED CONTRACT PURCHASE AGREEMENT (this “Amendment” is entered
into as of August 2, 2019 by and among PDC FUNDING COMPANY II, LLC, a Minnesota
limited liability company (the “Seller”), PATTERSON COMPANIES, INC., a Minnesota
corporation, as servicer (the “Servicer”) and FIFTH THIRD BANK, an Ohio banking
corporation, as purchaser (in such capacity, the “Purchaser”) and as agent (in
such capacity, the “Agent”). Capitalized terms used but not otherwise defined
herein have the respective meanings assigned thereto in the Contract Purchase
Agreement described below. WITNESSETH: WHEREAS, the parties hereto have entered
into that certain Amended and Restated Contract Purchase Agreement, dated as of
August 12, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Contract Purchase Agreement”); WHEREAS, the parties hereto desire to
further amend the Contract Purchase Agreement as set forth herein; NOW,
THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows: AGREEMENT: 1. Amendments to the Contract Purchase Agreement.
The Contract Purchase Agreement is hereby amended as shown on the marked pages
set forth on Exhibit A hereto. 2. Representations and Warranties. In order to
induce the parties hereto to enter into this Amendment, each of the Seller and
the Servicer represents and warrants as follows: (a) the representations and
warranties made by such Person in the Contract Purchase Agreement and the other
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);
(b) the execution and delivery by such Person of this Amendment, and the
performance of each of its obligations under this Amendment and the Contract
Purchase Agreement, as amended hereby, are within each of its organizational
powers and have been duly authorized by all necessary organizational action on
its part; 733016380 11089703



--------------------------------------------------------------------------------



 
[exhibit10210262019002.jpg]
(c) this Amendment and the Contract Purchase Agreement, as amended hereby,
constitute, the legal, valid and binding obligations of such Person enforceable
against such Person in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law; and (d) immediately after giving effect to
this Amendment, no Amortization Event or Potential Amortization Event has
occurred which is continuing. 3. Reference to, and Effect on, the Contract
Purchase Agreement. Except as specifically amended hereby, the Contract Purchase
Agreement and the other Transaction Documents shall remain in full force and
effect and are hereby ratified and confirmed. After this Amendment becomes
effective, all references in the Contract Purchase Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Contract Purchase Agreement shall be deemed to
be references to the Contract Purchase Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Contract Purchase Agreement other than
as set forth herein. 4. Conditions to Effectiveness. This Amendment shall be
effective as of the date first above written upon the Agent’s receipt of: (a)
counterparts to this Amendment duly executed by each of the parties hereto; (b)
duly executed counterparts of that certain Eighth Amended and Restated Fee
Letter, dated as of the date hereof, by and among the Agent, the Purchaser and
the Seller; (c) confirmation that the “Upfront Fee” payable pursuant to the
above- described Eighth Amended and Restated Fee Letter has been paid in full in
accordance with the terms of such Eighth Amended and Restated Fee Letter; and
(d) reasonable legal fees due and payable on or prior to the date hereof. 5.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument. Delivery by facsimile or email of an
executed signature page of this Amendment shall be effective as delivery of an
originally executed counterpart hereof. 6. GOVERNING LAW. THIS AMENDMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS. 2 733016380 11089703



--------------------------------------------------------------------------------



 
[exhibit10210262019003.jpg]
7. Headings. The various headings of this Amendment are included for convenience
only and shall not affect the meaning or interpretation of this Amendment, the
Contract Purchase Agreement or any provision hereof or thereof. 8. Expenses.
Without limiting any obligations of the Seller under the Transaction Documents
(including without limitation, under Section 10.3 of the Contract Purchase
Agreement), the Seller shall pay on demand all out-of-pocket costs and expenses
(including reasonable fees and expenses of counsel) incurred by the Agent and
the Purchaser with respect to the preparation, negotiation, execution and
delivery of this Amendment. [Signature pages follow.] 3 733016380 11089703



--------------------------------------------------------------------------------



 
[exhibit10210262019004.jpg]




--------------------------------------------------------------------------------



 
[exhibit10210262019005.jpg]




--------------------------------------------------------------------------------



 
[exhibit10210262019006.jpg]




--------------------------------------------------------------------------------



 
[exhibit10210262019007.jpg]
Exhibit A (Attached) 733016380 11089703



--------------------------------------------------------------------------------



 
[exhibit10210262019008.jpg]
EXHIBIT A to EleventhTwelfth Amendment, dated as of December 14, 2018August 2,
2019 AMENDED AND RESTATED CONTRACT PURCHASE AGREEMENT dated as of August 12,
2011 among PDC FUNDING COMPANY II, LLC, as Seller, PATTERSON COMPANIES, INC., as
Servicer, THE PURCHASERS PARTY HERETO, and FIFTH THIRD BANK, as Agent 733016439
11089703



--------------------------------------------------------------------------------



 
[exhibit10210262019009.jpg]
TABLE OF CONTENTS Page ARTICLE I PURCHASE ARRANGEMENTS 1 Section 1.1 Purchase
Facility 1 Section 1.2 Increases; Sale of Asset Portfolio 2 Section 1.3
Decreases 3 Section 1.4 Payment Requirements 3 Section 1.5 Deemed Exchange 3
Section 1.6 RPA Deferred Purchase Price 4 ARTICLE II PAYMENTS AND COLLECTIONS 4
Section 2.1 Payments 4 Section 2.2 Collections Prior to Amortization 4 Section
2.3 Collections Following Amortization 6 Section 2.4 Ratable Payments 7 Section
2.5 Payment Rescission 7 Section 2.6 Maximum Purchases In Respect of the Asset
Portfolio 8 Section 2.7 Clean-Up Call; Limitation on Payments 8 Section 2.8
Investment of Collections in Second-Tier Account 8 ARTICLE III [INTENTIONALLY
OMITTED.] 9 ARTICLE IV PURCHASER FUNDING 9 Section 4.1 Purchaser Yield
FundsFunding 9 Section 4.2 Purchaser Yield Payments 9 Section 4.3 Selection and
Continuation of Rate Tranche Periods 9 Section 4.4 Purchaser Discount Rates 10
Section 4.5 Suspension of the LIBO Rate 10 Section 4.6 Extension of Purchase
Termination Date 10 Section 4.7 Inability to Determine LIBO Rate 12 ARTICLE V
REPRESENTATIONS AND WARRANTIES 1213 Section 5.1 Representations and Warranties
of the Seller Parties 1213 ARTICLE VI CONDITIONS OF PURCHASES 1617 Section 6.1
Conditions Precedent to Initial Purchase and Deemed Exchange 1617 Section 6.2
Conditions Precedent to All Purchases 1617 ARTICLE VII COVENANTS 1718 Section
7.1 Affirmative Covenants of The Seller Parties 1718 Section 7.2 Negative
Covenants of The Seller Parties 25 Section 7.3 Hedging Agreements 2627 ARTICLE
VIII ADMINISTRATION AND COLLECTION 28 733016439 11089703 i



--------------------------------------------------------------------------------



 
[exhibit10210262019010.jpg]
TABLE OF CONTENTS (continued) Page Section 8.1 Designation of Servicer 28
Section 8.2 Duties of Servicer 2829 Section 8.3 Collection Notices 30 Section
8.4 Responsibilities of Seller 3031 Section 8.5 Reports 3031 Section 8.6
Servicing Fees 3031 ARTICLE IX AMORTIZATION EVENTS 31 Section 9.1 Amortization
Events 31 Section 9.2 Remedies 33 ARTICLE X INDEMNIFICATION 3334 Section 10.1
Indemnities by The Seller Parties 3334 Section 10.2 Increased Cost and Reduced
Return 36 Section 10.3 Other Costs and Expenses 37 Section 10.4 [Reserved.] 3738
Section 10.5 [Reserved.] 3738 Section 10.6 Required Rating 3738 ARTICLE XI AGENT
38 Section 11.1 Authorization and Action 38 Section 11.2 Delegation of Duties 38
Section 11.3 Exculpatory Provisions 3839 Section 11.4 Reliance by Agent 39
Section 11.5 Non-Reliance on Agent and Other Purchasers 39 Section 11.6
Reimbursement and Indemnification 3940 Section 11.7 Agent in its Individual
Capacity 3940 Section 11.8 Successor Agent 3940 ARTICLE XII ASSIGNMENTS;
PARTICIPATIONS 40 Section 12.1 Assignments 40 Section 12.2 Participations 41
Section 12.3 Federal Reserve 41 ARTICLE XIII [Reserved.] 4142 ARTICLE XIV
MISCELLANEOUS 4142 Section 14.1 Waivers and Amendments 4142 Section 14.2 Notices
4243 Section 14.3 Ratable Payments 43 Section 14.4 Protection of Ownership
Interests of the Purchasers 43 Section 14.5 Confidentiality 44 Section 14.6
Bankruptcy Petition 44 733016439 11089703 ii



--------------------------------------------------------------------------------



 
[exhibit10210262019011.jpg]
TABLE OF CONTENTS (continued) Page Section 14.7 Limitation of Liability 4445
Section 14.8 CHOICE OF LAW 45 Section 14.9 CONSENT TO JURISDICTION 45 Section
14.10 WAIVER OF JURY TRIAL 45 Section 14.11 Integration; Binding Effect;
Survival of Terms 4546 Section 14.12 Counterparts; Severability; Section
References 46 Section 14.13 [Reserved] 46 Section 14.14 Characterization 46
Section 14.15 [Reserved.] 4647 Section 14.16 Intercreditor Agreement 47 Section
14.17 Confirmation and Ratification of Terms 47 Section 14.18 Consent 48
733016439 11089703 iii



--------------------------------------------------------------------------------



 
[exhibit10210262019012.jpg]
EXHIBITS Exhibit I - Definitions Exhibit II - Form of Purchase Notice Exhibit
III - Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s) Exhibit IV - Names of Collection Banks;
Collection Accounts Exhibit V - Form of Compliance Certificate Exhibit VI - Form
of Collection Account Agreement Exhibit VII - Form of Assignment Agreement
Exhibit VIII - Credit and Collection Policy Exhibit IX - Form of Contract(s)
Exhibit X - Form of Monthly Report Exhibit XI - Form of Performance Undertaking
Exhibit XII - Form of Postal Notice SCHEDULES Schedule A - Commitments and
Payment Addresses Schedule B - Documents to be delivered to Agent and Each
Purchaser on or prior to the Initial Purchase Schedule C - Payment Instructions
iv733016439 11089703 iv



--------------------------------------------------------------------------------



 
[exhibit10210262019013.jpg]
Portfolio (each such cash payment, a “Purchase”), on behalf of each Purchaser
and from time to time in an aggregate amount not to exceed at such time (i) in
the case of each Purchaser, its Commitment and (ii) in the aggregate, the lesser
of (A) the Purchase Limit and (B) the aggregate amount of the Commitments. Any
amount not paid for the Asset Portfolio hereunder as Cash Purchase Price shall
be paid to Seller as the RPA Deferred Purchase Price pursuant to, and only to
the extent required by, the priority of payments set forth in Sections 2.2(b)
and (c) and otherwise pursuant to the terms of this Agreement (including Section
2.6). (b) Seller may, upon at least 10 Business Days’ prior notice to Agent and
each Purchaser, terminate in whole or reduce in part, ratably among the
Purchasers, the unused portion of the Purchase Limit; provided that (i) each
partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof and (ii) the aggregate of the
Commitments for all of the Purchasers shall also be terminated in whole or
reduced in part, ratably among the Purchasers, by an amount equal to such
termination or reduction in the Purchase Limit. Section 1.2 Increases; Sale of
Asset Portfolio. (a) (a) Increases. Seller shall provide Agent and each
Purchaser with at least two Business Days’ prior notice in a form set forth as
Exhibit II hereto of each Purchase (a “Purchase Notice”). Seller shall send such
Purchase Notice by telecopier or email specifying (i) the date of such Purchase
which, in the case of any Purchase (after the initial Purchase and Deemed
Exchange hereunder), must be at least one Business Day after such notice is
received by the applicable Purchaser, (ii) each Purchaser’s Pro Rata Share of
the aggregate Cash Purchase Price in respect of such Receivables, Related
Security and Collections and (iii) the requested Discount Rate and the requested
Rate Tranche Period. Each Purchase Notice shall be subject to Section 6.2 hereof
and, except as set forth below, shall be irrevocable, shall specify a Cash
Purchase Price that is not less than $5,000,000 and in additional increments of
$100,000 and, in the case of a Purchase, the requested Discount Rate and Rate
Tranche Period and shall be accompanied by a current listing of all Receivables
(including any Receivables to be purchased by Seller under the Receivables Sale
Agreement on the date of such Purchase specified in such Purchase Notice). On
the date of each Purchase, upon satisfaction of the applicable conditions
precedent set forth in Article VI and the conditions set forth in this Section
1.2(a), the Purchasers shall deposit to the Facility Account, in immediately
available funds, no later than 1:00 p.m. (Eastern Standard time), an amount
equal to such Purchaser’s Pro Rata Share of the aggregate Cash Purchase Price of
the Receivables, Related Security and Collections. Each Purchaser’s obligation
shall be several, such that the failure of any Purchaser to make available to
Seller any funds in connection with any Purchase shall not relieve any other
Purchaser of its obligation, if any, hereunder to make funds available on the
date of such Purchase, but no Purchaser shall be responsible for the failure of
any other Purchaser to make funds available in connection with any Purchase. (b)
Sale of Asset Portfolio. In accordance with Sections 1.1(a) and 1.2(a), Seller
hereby sells, assigns and transfers to Agent (on behalf of Purchasers), for the
related Cash Purchase Price and the RPA Deferred Purchase Price, effective on
and as of the date of each Purchase by any Purchaser hereunder, all of its
right, title and interest in, to and under all Receivables and the Related
Security and Collections relating to such Receivables (other than 2733016439
11089703 2



--------------------------------------------------------------------------------



 
[exhibit10210262019014.jpg]
Portfolio Balance shall at no time be less than the sum of (i) the Aggregate
Capital at such time, plus (ii) the Credit Enhancement at such time. If, on any
date of determination, the sum of (i) the Aggregate Capital, plus (ii) the
Credit Enhancement exceeds the Net Portfolio Balance, in each case at such time,
Seller shall pay to the Purchasers within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital (allocated ratably based on the ratio of
each Purchaser’s Capital at such time to the Aggregate Capital at such time),
such that after giving effect to such payment, the Net Portfolio Balance equals
or exceeds the sum of (i) the Aggregate Capital, plus (ii) the Credit
Enhancement, in each case at such time; provided however, that if on any
Settlement Date, the Net Portfolio Balance is less than the sum of (i) the
Aggregate Capital, plus (ii) the Credit Enhancement, in each case at such time,
the payment in full of the amount required by the previous sentence shall be
made prior to any distributions are made pursuant to Section 2.2(b). Section 2.7
Clean-Up Call; Limitation on Payments. (a) (a) Clean Up Call. In addition to
Seller’s rights pursuant to Section 1.3, Seller shall have the right (after
providing at least 2 Business Days’ written notice to Agent and each Purchaser),
at any time following the reduction of the Aggregate Capital to a level that is
less than 10.0% of the Purchase Limit as of the date hereof, to repurchase from
the Purchasers all, but not less than all, of the Asset Portfolio at such time.
The purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds. Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Purchaser or Agent. If, at any time,
Servicer is not Seller or an Affiliate of Seller, Seller may waive its
repurchase rights under this Section 2.7(a) by providing a written notice of
such waiver to Agent and each Purchaser. (b) (b) Purchasers’ and Agent’s
Limitation on Payments. Notwithstanding any provision contained in this
Agreement or any other Transaction Document to the contrary, none of the
Purchasers or Agent shall, and none of them shall be obligated (whether on
behalf of a Purchaser or otherwise) to, pay any amount to Seller in respect of
any portion of the RPA Deferred Purchase Price, except to the extent that
Collections are available for distribution to Seller in accordance with this
Agreement. Any amount which Agent or a Purchaser is not obligated to pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in § 101 of the Federal Bankruptcy Code) against, or corporate
obligation of, any Purchaser or Agent, as applicable, for any such insufficiency
unless and until such amount becomes available for distribution to Seller
pursuant to the terms hereof. Section 2.8 Investment of Collections in
Second-Tier Account. All amounts from time to time held in, deposited in or
credited to, the Second-Tier Account shall be invested by Servicer (as agent for
Agent) in Permitted Investments selected in writing by Servicer. All such
investments shall at all times be held by or on behalf of Agent for the benefit
of the Purchasers and the Hedge Providers, provided, that neither Agent, any
Purchaser nor the Hedge Providers shall be held liable in any way by reason of
any loss arising from the investment of amounts on deposit in the Second-Tier
Account in Permitted Investments. All income or other gain from investment of
monies deposited in or credited to the Second-Tier Account shall be deposited in
or credited to the Second-Tier Account immediately upon receipt, and any loss
resulting from such investment shall be charged thereto. Any net income from
such investments 8733016439 11089703 8



--------------------------------------------------------------------------------



 
[exhibit10210262019015.jpg]
effect for its benefit with respect to the Capital held by such Purchaser prior
to its termination as a Purchaser. Section 4.7 Inability to Determine LIBO Rate.
(a) (i) In the event, the Agent shall determine (which determination shall be
deemed presumptively correct absent manifest error) that (a) the circumstances
set forth in Section 4.5(ii) have arisen and such circumstances are unlikely to
be temporary; (b) a public statement or publication of information (1) by or on
behalf of the administrator of the LIBO Rate; or by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate; in each case which states that such
administrator has ceased or will cease to provide the LIBO Rate, permanently or
indefinitely, provided that, at the time of the statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate, (2)
by the administrator of the LIBO Rate that it has invoked or will invoke,
permanently or indefinitely, its insufficient submissions policy, or (3) by the
regulatory supervisor for the administrator of the LIBO Rate or any governmental
authority having jurisdiction over the Agent announcing that the LIBO Rate is no
longer representative or may no longer be used; (c) the LIBO Rate rate is not
published by the administrator of the LIBO Rate for five (5) consecutive
Business Days and such failure is not the result of a temporary moratorium,
embargo or disruption declared by the administrator of the LIBO Rate or by the
regulatory supervisor for the administrator of the LIBO Rate; or (d) a new index
rate has become a widely-recognized replacement benchmark rate for the LIBO Rate
in newly originated loans denominated in U.S. dollars in the U.S. market; then,
the Agent may, in consultation with the Seller amend this Agreement as described
below to replace the LIBO Rate with an alternative benchmark rate, and make
other related amendments, in each case giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated credit
facilities, or any selection, endorsement or recommendation by a relevant
governmental body with respect to such facilities (ii) the Agent shall provide
notice to the Seller of an amendment of this Agreement to reflect the
replacement index, adjusted margins and such other related amendments as may be
appropriate, in the sole discretion of the Agent, for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the other Transaction Documents (including,
without limitation, Section 14.1), such amendment shall become effective without
any further action or consent of any other party to this Agreement upon delivery
of notice to the Seller; and (iii) for the avoidance of doubt, following the
date when a determination is made pursuant to Section 4.7(a)(i) above and until
a replacement index has been selected and implemented in accordance with the
terms and conditions of Section 4.7(a)(ii) above, all Capital shall accrue
interest at, and the Discount Rate shall be, the Alternate Base Rate. (b)
Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, then at such times, such index shall be
deemed to be zero for purposes of this Agreement. 12733016439 11089703 12



--------------------------------------------------------------------------------



 
[exhibit10210262019016.jpg]
(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis. (x) Prior Agreement. As of the date
hereof, no Termination Event (as defined in the Prior Agreement) or Unmatured
Termination Event (as defined in the Prior Agreement) has occurred and is
continuing under the Prior Agreement and no default under any of the
“Transaction Documents” (as defined in the Prior Agreement) has occurred and is
continuing. (y) Beneficial Ownership Regulation. As of the Twelfth Amendment
Date, the Seller is an entity that is organized under the laws of the State of
Minnesota and at least 51% of its common stock or analogous equity interests is
owned directly or indirectly by a company whose common stock or analogous equity
interests are listed on the NASDAQ Global Select Market (as successor to the
NASDAQ National Market) and is excluded on that basis from the definition of
“Legal Entity Customer” as defined in the Beneficial Ownership Regulation.
ARTICLE VI CONDITIONS OF PURCHASES Section 6.1 Conditions Precedent to Initial
Purchase and Deemed Exchange. Each of the initial Purchase and the Deemed
Exchange under this Agreement are subject to the conditions precedent that (a)
Agent shall have received on or before the date of such Purchase those documents
listed on Schedule B, (b) each Purchaser shall have received all fees and
expenses required to be paid on or prior to such date pursuant to the terms of
this Agreement and/or any Fee Letter, (c) Seller shall have marked its books and
records with a legend satisfactory to Agent identifying Agent’s interest
therein, (d) Agent shall have completed to its satisfaction a due diligence
review of each Originator’s and Seller’s billing, collection and reporting
systems and other items related to the Receivables and (e) each of the
Purchasers shall have received the approval of its credit committee of the
transactions contemplated hereby. Section 6.2 Conditions Precedent to All
Purchases. Each Purchase (including the initial Purchase and the Deemed
Exchange) shall be subject to the further conditions precedent that in the case
of each such Purchase: (a) Servicer shall have delivered to Agent and each
Purchaser on or prior to the date of such Purchase, in form and substance
satisfactory to Agent and each Purchaser all Monthly Reports as and when due
under Section 8.5, and upon Agent’s or any Purchaser’s request, Servicer shall
have delivered to Agent and each Purchaser at least three (3) days prior to such
Purchase an interim Monthly Report showing the amount of Eligible Receivables;
(b) the Facility Termination Date shall not have occurred; (c) Agent and each
Purchaser shall have received a duly executed Purchase Notice and such other
approvals, opinions or documents as Agent or any Purchaser may reasonably
request, (d) if required to be in effect pursuant to Section 7.3, the Hedging
Agreements shall be in full force and effect and (e) on the date of each such
Purchase, the following statements shall be true (and acceptance of the proceeds
of such Purchase shall be deemed a representation and warranty by Seller that
such statements are then true): 17733016439 11089703 17



--------------------------------------------------------------------------------



 
[exhibit10210262019017.jpg]
terms of, the Receivables Sale Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to such
Originator in respect of the purchase price for such Receivable. (n) Certificate
of Beneficial Ownership. Promptly following the occurrence of any change that
would result in a change to the status as an excluded “Legal Entity Customer”
under the Beneficial Ownership Regulation or upon the Agent’s request therefor
notwithstanding the Seller’s status as an excluded “Legal Entity Customer”, the
Seller shall execute and deliver to the Agent a Certificate of Beneficial
Ownership. Section 7.2 Negative Covenants of The Seller Parties. Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that: (a) Name Change, Offices and Records. Such Seller
Party will not change its name, jurisdiction of organization, identity or
organizational structure (within the meaning of Sections 9-503 and/or 9-507 of
the UCC of all applicable jurisdictions) or relocate its chief executive office,
principal place of business or any office where Records are kept unless it shall
have: (i) given Agent and each Purchaser at least forty-five (45) days’ prior
written notice thereof and (ii) delivered to Agent all financing statements,
instruments and other documents requested by Agent and each Purchaser in
connection with such change or relocation. (b) Change in Payment Instructions to
Obligors. Except as may be required by Agent pursuant to Section 8.2(b), such
Seller Party will not add or terminate any bank as a Collection Bank, or make
any change in the instructions to Obligors regarding payments to be made to any
Lock-Box, P.O. Box or Collection Account, unless Agent and each Purchaser shall
have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and (ii)
with respect to the addition of a Collection Bank or a Collection Account, P.O.
Box or Lock-Box, an executed Collection Account Agreement with respect to the
new Collection Account or Lock-Box or P.O. Box; provided, however, that Servicer
may make changes in instructions to Obligors regarding payments if such new
instructions require such Obligor to make payments to another existing
Collection Account. (c) Modifications to Contracts and Credit and Collection
Policy. Such Seller Party will not make any change to the Credit and Collection
Policy that could adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables. Except as provided
in Section 8.2(d), Servicer will not extend, amend or otherwise modify the terms
of any Receivable or any Contract related thereto other than in accordance with
the Credit and Collection Policy. (d) Sales, Liens. Seller will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box, P.O. Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of
Agent and the Purchasers provided for herein), and Seller will 26733016439
11089703 26



--------------------------------------------------------------------------------



 
[exhibit10210262019018.jpg]
(a) Seller, Servicer, Agent and each Purchaser hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any Purchaser that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against any Purchaser or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States. (b) (b) Servicer hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all Obligations
of Seller, it will not institute against, or join any other Person in
instituting against, Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. Section 14.7 Limitation
of Liability. Except with respect to any claim arising out of the willful
misconduct or gross negligence of Agent or any Purchaser, no claim may be made
by any Seller Party or any other Person against Agent or any Purchaser or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor. Section
14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS. Section 14.9 CONSENT TO JURISDICTION.
EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO,
ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND
EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST AGENT OR
ANY PURCHASER OR ANY AFFILIATE OF AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS. 46733016439
11089703 46



--------------------------------------------------------------------------------



 
[exhibit10210262019019.jpg]
WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof. PDC FUNDING
COMPANY II, LLC By:________________________________ Name: Karsten R. Williams
Title: Vice President and Treasurer Address: PDC Funding Company II, LLC 1031
Mendota Heights Road St. Paul, Minnesota 55120 Attention: Chief Financial
Officer Facsimile: (651) 686-8984 PATTERSON COMPANIES, INC., as Servicer
By:________________________________ Name: Donald J. Zurbay Title: Chief
Financial Officer Address: Patterson Companies, Inc. 1031 Mendota Heights Road
St. Paul, Minnesota 55120 Attention: Chief Financial Officer Facsimile: (651)
686-8984 733016439 11089703 S- 1 Amended and Restated Contract Purchase
Agreement 733016439 11089703



--------------------------------------------------------------------------------



 
[exhibit10210262019020.jpg]
EXHIBIT I DEFINITIONS As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “2006 ESOP Note” means that
certain ESOP Note dated September 11, 2006 payable by the Patterson Companies,
Inc. Employee Stock Ownership Trust to the order of Patterson Companies, Inc., a
Minnesota corporation, and its permitted successors and assigns (including,
without limitation, a debtor in possession on its behalf) and certain of its
domestic subsidiaries, in the original principal amount of $105,000,000.00. “3D
Cone Receivable” means a Receivable originated by PDSI that arises from the sale
or financing (or servicing) of 3D Cone Beam technology. “3D Cone Beam
Receivable” means a Receivable originated by PDSI that arises from the sale or
financing of 3D Cone Beam technology. “Accrual Period” means each Fiscal Month,
provided that the initial Accrual Period hereunder means the period from (and
including) the date hereof to (and including) the last day of the Fiscal Month
thereafter. “ACH Receipts” means funds received in respect of Automatic Debit
Collections. “Acquisition” means any transaction, or any series of related
transactions, consummated on or after April 30, 2011, by which PDCo or any of
its Subsidiaries (i) acquires any going concern business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires from one
or more Persons (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company of
any Person. “Adverse Claim” means a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person. “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person or any Subsidiary of
such Person. A Person shall be deemed to control another Person if the
controlling Person owns 10% or more of any class of voting securities of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. “Agent” has the
meaning set forth in the preamble to this Agreement. Exh. I- 1733016439 11089703
Exh. I- 1



--------------------------------------------------------------------------------



 
[exhibit10210262019021.jpg]
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Broken Funding
Costs” means for any Capital of any Purchaser which: (i) is reduced without
compliance by Seller with the notice requirements hereunder or (ii) is otherwise
transferred or terminated on the date prior to the date on which it was
originally scheduled to end; an amount equal to the excess, if any, of (A)
Purchaser Yield that would have accrued during the remainder of the Rate Tranche
Periods subsequent to the date of such reduction, assignment, transfer, funding
or termination of such Capital if such reduction, assignment, transfer, funding
or termination had not occurred, over (B) the income, if any, actually received
net of any costs of redeployment of funds during the remainder of such period by
the holder of such Capital from investing the portion of such Capital not so
allocated. “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Chicago, Illinois and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market. “Capital” means at any time with respect to the Asset
Portfolio and any Purchaser, an amount equal to (A) the amount of Cash Purchase
Price paid by such Purchaser to Seller for Purchases pursuant to Sections 1.1
and 1.2, minus (B) the sum of the aggregate amount of Collections and other
payments received by Agent or such Purchaser, as applicable, which in each case
are applied to reduce such Purchaser’s Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason. “Cap Strike Rate”
means 3.25%, or such other applicable “cap strike rate” approved by Agent and
specified as such in the applicable Hedging Agreement in effect at such time.
“Cash Purchase Price” means, with respect to any Purchase of any portion of the
Asset Portfolio, the amount paid to Seller for such portion of the Asset
Portfolio which shall not exceed the least of (i) the amount requested by Seller
in the applicable Purchase Notice, (ii) the unused portion of the Purchase Limit
on the applicable Purchase date, taking into account any other proposed Purchase
requested on the applicable Purchase date and (iii) the excess, if any, of the
Net Portfolio Balance (less the Credit Enhancement) on the applicable Purchase
date over the aggregate outstanding amount of the Aggregate Capital determined
as of the date of the most recent Monthly Report, taking into account any other
proposed Purchase requested on the applicable Purchase date. “CEREC Receivable”
means a Receivable originated by PDSI that arises from the sale or financing (or
servicing) by PDSI of ceramic reconstruction machinery that was manufactured by
or on behalf of Sirona Dental Systems, Inc. “Certificate of Beneficial
Ownership” means a certification regarding beneficial ownership of the applicant
as required by the Beneficial Ownership Regulation. Exh. I- 3733016439 11089703
Exh. I- 3



--------------------------------------------------------------------------------



 
[exhibit10210262019022.jpg]
“P.O. Box” means a locked postal box located in a United States post office to
which Obligors remit payments of Receivables. “Postal Notice” means a notice
from Patterson Companies, Inc. directing the United States post office where any
P.O. Box is located to transfer control of such P.O. Box to Agent, which notice
shall be substantially in the form of Exhibit XII. “Potential Amortization
Event” means an event which, with the passage of time or the giving of notice,
or both, would constitute an Amortization Event. “Prior Agreement” has the
meaning set forth in the Preliminary Statements to this Agreement. “Prime Rate”
means a rate per annum equal to the prime rate of interest announced from time
to time by FTB or its parent (which is not necessarily the lowest rate charged
to any customer), changing when and as said prime rate changes. “Principal
Collections” means Collections other than Finance Charge Collections. “Proposed
Reduction Date” has the meaning set forth in Section 1.3. “Pro Rata Share”
means, for each Purchaser, a percentage equal to (i) the Commitment of such
Purchaser, divided by (ii) the aggregate amount of all Commitments of all
Purchasers. “Purchase” has the meaning set forth in Section 1.1(a). “Purchase
Limit” means $100,000,000, as such amount may be modified in accordance with the
terms of Section 4.6(b). “Purchase Notice” has the meaning set forth in Section
1.2(a). “Purchase Termination Date” means August 2, 2019,July 31, 2020, as
extended by mutual agreement of Seller, Agent and one or more Purchasers.
“Purchasers” has the meaning set forth in the preamble in this Agreement.
“Purchaser Yield” means for each respective Rate Tranche Period relating to any
Capital (or portion thereof) of any of the Purchasers, an amount equal to the
product of the applicable Discount Rate for such Capital (or portion thereof)
multiplied by the Capital (or portion thereof) of such Purchaser for each day
elapsed during such Rate Tranche Period, annualized on a 360 day basis.
“Purchasing Purchaser” has the meaning set forth in Section 12.1(b). “Qualified
Acquisition” means any acquisition of either or both the capital stock or assets
of any Person or Persons (or any portion thereof), or the last to occur of a
series of such acquisitions consummated within a period of six consecutive
months, if the aggregate amount of indebtedness incurred by the PDCo and its
Subsidiaries to finance the purchase price of, or Exh. I-19733016439 11089703
Exh. I-19



--------------------------------------------------------------------------------



 
[exhibit10210262019023.jpg]
“Thompson Note” means that certain Promissory Note dated April 1, 2002 payable
by GreatBanc Trust Company, solely in its capacity as trustee of the Thompson
Dental Company Employee Stock Ownership Plan and Trust, to the order of Thompson
Dental Company, in the original principal amount of $12,611,503.67. “Transaction
Documents” means, collectively, this Agreement, the Prior Agreement, each
Purchase Notice, the Receivables Sale Agreement, the Performance Undertaking,
the Intercreditor Agreement, each Collection Account Agreement, the Hedging
Agreements, each Fee Letter, the Subordinated Note (as defined in the
Receivables Sale Agreement), the Closing Date Assignment Agreement and all other
instruments, documents and agreements executed and delivered in connection
herewith or in connection with the Prior Agreement, in each case, as amended,
restated, supplemented or otherwise modified from time to time. “Twelfth
Amendment Date” means August 2, 2019. “UCC” means the Uniform Commercial Code as
from time to time in effect in the specified jurisdiction. “Veterinary
Receivable” means a Receivable arising from the sale or financing by Webster of
veterinary equipment. “Webster” means Webster Veterinary Supply, Inc., a
Minnesota corporation, together with its successors and assigns. All accounting
terms defined directly or by incorporation in this Agreement or the Receivables
Sale Agreement shall have the defined meanings when used in any certificate or
other document delivered pursuant thereto unless otherwise defined therein. For
purposes of this Agreement, the Receivables Sale Agreement and all such
certificates and other documents, unless the context otherwise requires: (a)
accounting terms not specifically defined herein shall be construed in
accordance with GAAP; (b) all terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9; (c) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (d) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
such agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of such agreement (or such
certificate or document); (e) references to any Section are references to such
Section in such agreement (or the certificate or other document in which the
reference is made), and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any
law, rule, regulation, or directive of any governmental or regulatory authority
refer to such law, rule, regulation, or directive, as amended from time to time
and include any successor law, rule, regulation, or directive; (h) references to
any agreement refer to that agreement as from time to time amended or
supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (i) references to any Person include that Person’s
successors and assigns; (j) headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof; (k) unless otherwise provided, in the calculation of time from a
specified date Exh. I-24733016439 11089703 Exh. I-24



--------------------------------------------------------------------------------



 